[Cite as State v. Enos, 2015-Ohio-5466.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :       OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2015-P-0029
        - vs -                                  :

GARY W. ENOS, JR.,                              :

                 Defendant-Appellant.           :


Criminal Appeal from the Portage County Municipal Court, Ravenna Division.
Case No. R 2015 TRD 2365.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Kristina Drnjevich, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Gary W. Enos, Jr., pro se, 1464 Front Street, Apt. 4, Cuyahoga Falls, OH 44221
(Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Gary W. Enos, Jr., appeals the judgment of the Portage County

Municipal Court, Ravenna Division, finding him guilty of violating R.C. 4511.39, failure to

use a turn signal, a minor misdemeanor. Appellant was fined $100 and court costs,

which he subsequently paid. For the reasons that follow, the judgment is affirmed.

        {¶2}     Appellant has appeared pro se both at the lower court and on appeal.

Below, this matter was tried to the bench. The testimony of Trooper Chester Engle of
the Ohio State Highway Patrol demonstrates that he first observed appellant failing to

use his turn signal when executing a left-hand turn. Driving behind appellant’s vehicle,

Trooper Engle observed appellant execute a second turn without first signaling.

Trooper Engle continued to follow appellant; appellant stopped at a stop sign and made

a left hand turn, again without using his turn signal. After he observed appellant fail to

use his turn signal for the third time, he initiated a traffic stop.

       {¶3}    Trooper Engle confirmed that both appellant’s right- and left-hand turn

signals were in proper working order. Appellant failed to comply with Trooper Engle’s

order to exit the vehicle, and backup was called. Appellant then began to video tape

Trooper Engle via his cellular telephone. Eventually, appellant exited the vehicle. At

this point, appellant stuck his tongue out and began to make inappropriate gestures

toward a nearby establishment. Appellant was charged with failure to use his turn

signal, a violation of R.C. 4511.39.

       {¶4}    After a bench trial, appellant was found guilty of violating R.C. 4511.39

and fined $100 and court costs. Appellant paid the fine and court costs. There is

apparently still $3.00 in costs owing, but this is a cost associated with filing of the

appeal. Appellant filed a timely appeal and asserts the following assignments of error:

               [1.] The trial court committed prejudicial error in entering a finding
               of guilty based upon its opinion that the appellant exhibited poor
               attitude and conduct with the trooper during the traffic stop.

               [2.] The evidence does not satisfy a sufficiency of evidence
               standard necessary to convict the appellant.

               [3.] The court committed prejudicial error by convicting the
               appellant against the manifest weight of the evidence.




                                                2
              [4.] The court committed an abuse of discretion in overruling the
              appellant’s objection to the appellee’s questioning of the trooper,
              when such questions were irrelevant to the case being tried.

       {¶5}   In this case, appellant voluntarily paid his fine and costs.

              [W]here a criminal defendant, convicted of a misdemeanor,
              voluntarily satisfies the judgment imposed upon him or her for that
              offense, an appeal from the conviction is moot unless the defendant
              has offered evidence from which an inference can be drawn that he
              or she will suffer some collateral legal disability or loss of civil rights
              stemming from that conviction.

State v. Golston, 71 Ohio St.3d 224, 226 (1994), citing State v. Wilson, 41 Ohio St.2d

236 (1975) and State v. Berndt, 29 Ohio St.3d 3 (1987). At oral argument, appellant

asserted that this conviction resulted in a 12-point license suspension, yet there is

nothing in the record to support his contention.

       {¶6}   When analyzing appellant’s assigned errors on appeal, it is clear we must

affirm the judgment of the trial court.

              In determining whether evidence is sufficient to sustain a
              conviction, the reviewing court asks whether reasonable minds
              could differ as to whether each material element of a crime has
              been proven beyond a reasonable doubt. State v. Bridgeman, 55
              Ohio St.2d 261, 381 N.E.2d 184 (1978). If reasonable minds could
              differ as to whether each material element has been proven, a
              Crim.R. 29 motion for acquittal must be overruled. Id. at 263-64.
              The evidence adduced at trial and all reasonable inferences must
              be viewed in the light most favorable to the state. State v.
              Maokhamphiou, 11th Dist. Portage No. 2006-P-0046, 2007-Ohio-
              1542, ¶20.

              In contrast, a manifest weight challenge requires the reviewing
              court to play the role of a ‘thirteenth juror.’ State v. Thompkins, 78
              Ohio St.3d 380, 387 (1997). A reviewing court should be cognizant
              of the fact that the jury is in the best position to assess the
              credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230,
              paragraph one of the syllabus (1967). For an appellate court to
              overturn a conviction as being against the manifest weight of the
              evidence, it must be found that ‘“the [trier of fact] clearly lost its way
              and created such a manifest miscarriage of justice that the



                                               3
              conviction must be reversed and a new trial ordered. The
              discretionary power to grant a new trial should be exercised only in
              the exceptional case in which the evidence weighs heavily against
              the conviction.”’ Thompkins, 78 Ohio St.3d at 387, quoting State v.
              Martin, 20 Ohio App.3d 172, 175 (1983).

State v. Lynch, 11th Dist. Ashtabula No. 2013-A-0039, 2014-Ohio-1775, ¶20-21.

       {¶7}   Here, the evidence adduced at trial was sufficient to demonstrate that

appellant violated R.C. 4511.39, which states, in pertinent part:

              (A) No person shall turn a vehicle or trackless trolley or move right
              or left upon a highway unless and until such person has exercised
              due care to ascertain that the movement can be made with
              reasonable safety nor without giving an appropriate signal in the
              manner hereinafter provided.

              When required, a signal of intention to turn or move right or left
              shall be given continuously during not less than the last one
              hundred feet traveled by the vehicle or trackless trolley before
              turning[.]

       {¶8}   The evidence presented at trial reveals Trooper Engle was traveling

behind appellant’s vehicle, traffic was light that evening, and his level of visibility was

clear. Trooper Engle testified he was one hundred percent certain that he observed

appellant effectuate three turns without first signaling. Furthermore, the dash-cam video

admitted into evidence depicts appellant making a left-hand turn without first signaling.

Therefore, there was sufficient evidence for the trial court to find appellant guilty of

violating R.C. 4511.39 beyond a reasonable doubt.

       {¶9}   Appellant also maintains the trial court’s finding of guilt was against the

manifest weight of the evidence. We disagree. As previously discussed, the trial court

found appellant failed to signal before making a turn.      At trial, the court heard the

testimony of Trooper Engle as well as appellant, who testified that he did, in fact, signal

prior to making his turns.    The trial court, as the finder of fact, found appellant’s



                                            4
testimony to be unpersuasive. Nothing in the record indicates the trial court lost its way

in finding appellant guilty of violating R.C. 4511.39. Accordingly, the finding of guilt was

not against the manifest weight of the evidence.

       {¶10} We note the record demonstrates that appellant repeatedly failed to

comply with the trooper’s orders to exit the vehicle, to the point Trooper Engle had to

call for back-up.   This was corroborated by the admission of the dash-cam video.

Further, the dash-cam video depicted appellant making inappropriate gestures toward

an establishment when being patted down for weapons. At trial, appellant showed

disrespect for the judicial process by continually interrupting the trial judge. On appeal,

appellant argues the trial court found him guilty based solely on his conduct with

Trooper Engle. The record, however, demonstrates otherwise. At the conclusion of the

trial, the court stated: “So the court is going to enter a finding of guilty, assess a fine of

$100 and court costs.” After the imposition of the fine and sentence, the trial court

commented on appellant’s behavior and attitude.

              Mr. Enos, for whatever it is worth, this has nothing to do with the
              turn signal. It has everything to do with your attitude and conduct.
              When an officer tells you to get out of the car you don’t have the
              right to stay in the car. I don’t care what you think you have
              learned.

       {¶11} Appellant maintains the trial court did not find him guilty based on the

evidence presented but, based on the trial court’s comments, appellant’s poor attitude

and disrespect. The comments of the trial court could be read either of two ways: (1)

that appellant’s poor attitude and disrespect prompted the imposition of the maximum

fine, not the finding of guilt, or (2) that once the fine and finding of guilt was imposed,

the trial court found it pertinent to comment on appellant’s disrespectful behavior and




                                              5
lack of compliance with the officer’s orders. Either way, the evidence adduced at trial

was more than sufficient to find him guilty of violating R.C. 4511.39 and, given the

evidence before this court, we find no error in the trial court’s comments regarding

appellant’s disrespectful and abhorrent behavior toward law enforcement and the

judicial process.

       {¶12} Appellant’s assignments of error are without merit.

       {¶13} The judgment of the Portage County Municipal Court, Ravenna Division, is

hereby affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                           6